Eish, C. J.
1. In an action by a vendee against Ms vendor of land sold by the tract, where the number of acres is stated as “more or less” and only as a part of its description, there can be no recovery on account of a deficiency in the number of acres so stated, where it does not appear that the vendor was guilty of actual fraud in misrepresenting the quantity. Montgomery v. Robertson, 134 Ga. 67 (67 S. E. 431).
2. If the offered portion of the testimony of the plaintiff, which was excluded by the court, had been admitted, it would not have been sufficient, considered in connection with the testimony before the jury, to authorize a finding that the defendants, who were the vendors of the land, were guilty of any actual fraud in misrepresenting the number of acres contained in the tract. The alleged misrepresentations of the .vendors were merely to the effect that they believed that the tract of land, which was described as “containing 30 acres more or less,” contained as much as 35 acres, and that they were sure that it contained as much as 30 acres. Moreover it appeared from the testimony of the vendee, the plaintiff, that one of the vendors prior to the sale pointed out to the vendee the boundaries of the tract, that the vendee in company with such vendor inspected the land, that the vendee at the time he purchased did not believe' that the tract contained 30 acres, and that he would not have purchased but for the guaranty of such vendor that it contained that quantity.
3. As the verdict found for the defendants was demanded, the court of course did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.